Citation Nr: 0924783	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include as secondary to the Veteran's service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J.A.J.




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 2001 to April 
2003.  The Veteran's DD Form 214 does not list any foreign 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran presented a witness at a personal hearing 
at the RO in May 2007, although the Veteran chose not to 
appear himself.  The Board remanded the case for further 
development in December 2008.


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
service or for many years after service, nor is it caused by 
or aggravated by the Veteran's service-connected 
disabilities.


CONCLUSION OF LAW

An acquired psychiatric disability was neither incurred in 
nor aggravated by the Veteran's active service, nor is it 
proximately due to the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through two VCAA letters dated March 
2006 and one dated September 2008 the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letters to the appellant 
were provided in March 2006 prior to the unfavorable decision 
later that year.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 and September 2008 letters 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in June 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment letters, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in July 2005, May 
2006, and January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.


Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his current psychiatric disability 
was causally related to service or to his service-connected 
disabilities.  The Board therefore turns to consideration of 
both direct service connection and secondary service 
connection (to include by aggravation).

The Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment of an acquired 
psychiatric disability.  In July 2004, the Veteran received a 
psychological evaluation from a private psychologist.  At 
that time the examiner found the Veteran to have a 
personality profile indicative of a mood disorder with 
considerable distrust in people.  He was diagnosed with a 
mild, single episode of major depressive disorder.  

In July 2005, the Veteran received a VA initial evaluation 
for posttraumatic stress disorder (PTSD).  The examiner 
described the Veteran as alert and oriented, although 
slightly anxious.  He had good attention, concentration, 
memory, impulse control, and speech.  He was not suicidal or 
homicidal.  He exhibited fair insight and judgment.  The 
examiner stated that the Veteran did not meet the DSM-IV 
criteria for PTSD, however he did diagnose the Veteran with a 
very mild anxiety disorder, not otherwise specified.

The Veteran was afforded a VA examination specific to mental 
disorders in May 2006.  The examiner noted the Veteran's mood 
to be anxious and his affect constricted.  The Veteran was 
alert and oriented with unremarkable thought processes and 
content.  The Veteran was not inappropriate, suicidal, or 
homicidal.  His memory was normal and he showed no difficulty 
with activities of daily living.  The examiner again 
diagnosed the Veteran with an anxiety disorder, not otherwise 
specified.  He opined that it was less likely than not (less 
than a 50/50 probability)  that the anxiety disorder was 
caused by or a result of the Veteran's service-connected back 
disability. 

In contrast to the May 2006 opinion, in July 2006, Dr. J.A.J. 
opined that the Veteran developed severe manifestations of 
major depression upon learning of his discharge from service.  
He continued to state that the Veteran was currently 
suffering from chronic and severe depression due to his 
service-connected physical condition.  

In January 2009, the Veteran was afforded another VA 
examination to address all possible psychiatric disabilities.  
At that time, the Veteran stated that he generally does well, 
however when he has exacerbations of back and hip pain, he 
feels down, irritable, and is easily frustrated.  The 
examiner stated that there is no evidence that the Veteran's 
current mental disorder was manifested during or otherwise 
caused by the Veteran's active duty service.  He based his 
opinion in part on the lack of psychiatric symptoms in the 
service treatment records.  The examiner also noted that they 
support the May 2006 opinion that the Veteran's depressive 
disorder was not proximately due to or caused by his service-
connected disability.  In addressing the July 2006 opinion of 
Dr. J.A.J., the examiner noted that the doctor failed to 
explain or report any objective evidence to sustain his 
statements.  The examiner specifically pointed out that the 
Veteran's first complaints were indicative of PTSD and not 
depression.  As to the question of whether the Veteran's 
mental disability was aggravated by his service-connected 
disabilities, the examiner noted that no objective evidence 
supports that conclusion.  The examiner acknowledged the 
Veteran's statement that when he has exacerbations of back 
and hip pain his symptoms are increased, however he stated 
that this is not proof of any permanent aggravation of 
symptoms.  The examiner concluded that the Veteran's mental 
disorder is not due to, caused by, or permanently aggravated 
by any of his service-connected disabilities.  In the end, 
the examiner diagnosed the Veteran with depressive disorder, 
not otherwise specified.  

Although the Veteran is currently diagnosed with a 
psychiatric disability, there is no evidence of record that 
the disability began while in service.  The service treatment 
records are silent as to any psychiatric disability.  
Although the Veteran's private doctor provided a positive 
nexus opinion in July 2006 stating both that the Veteran's 
severe and chronic depression was due to his being discharged 
from service and due to his current physical disabilities, he 
failed to provide any objective evidence or reasoning for his 
opinion.  The VA examiner in January 2009 on the contrary 
provided a thorough psychiatric examination and provided a 
rationale for all medical conclusions.  He disagreed with the 
July 2006 statement.  Instead, he concluded that the 
Veteran's mental disorder is not due to, caused by, or 
permanently aggravated by any of his service-connected 
disabilities.  He made this determination while informed of 
the increase in the Veteran's symptomatology while 
experiencing exacerbations of his service-connected 
disabilities.  

The Board acknowledges the Veteran's belief that his 
psychiatric disability was due to his service-connected 
disabilities, however the medical evidence shown above 
supports the opposite notion.  Questions of medical causation 
must be addressed by medical personnel, and neither the 
Veteran, his representative, nor the Board are shown to be 
competent to offer such a medical opinion.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
is certainly competent to testify as to symptoms such as 
feelings of increased depression, frustration, irritability, 
and pain, which are non-medical in nature; however, he is not 
competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

After reviewing the totality of the evidence, Board must 
conclude that the preponderance of the evidence is against a 
finding of a causal nexus between the Veteran's current 
psychiatric disability and either service itself or the 
Veteran's service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


